Citation Nr: 1539498	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for anxiety and depression.  

The case was originally before the Board in August 2013.  At that time, the Board recharacterized the issue on appeal to encompass all currently diagnosed acquired psychiatric disorders pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-6   (2009). 

Further, in the August 2013 decision, the Board denied service connection for an acquired psychiatric disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court issued a Memorandum Decision, vacating the Board's decision and remanding the matter for further development consistent with the Court's decision.  

The Board notes that, while the Veteran previously was represented by a private attorney, in July 2015, the attorney withdrew as the Veteran's representative.  In a letter that same month, the Board notified the Veteran that she was currently not represented in her appeal and gave her the opportunity to appoint another representative.  The letter further stated that if she did not appoint a new representative within 30 days, the Board would assume that she wished to represent herself.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files associated with the Veteran's claim.  A review of the documents in Virtual VA and VBMS reveal that, with the exception of the Court's Memorandum Decision and associated Court documents, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

In order to comply with the Court's Memorandum Decision, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In light of the Court's Memorandum Decision and the Board's review of the claims file, further AOJ action on the claim for service connection for an acquired psychiatric disorder is warranted.

By way of background, a February 1987 service entrance examination showed that the Veteran was psychiatrically normal on clinical evaluation.  In her contemporaneous medical history, she denied any history of psychiatric symptoms.  However, in November 1988, the Veteran complained of nausea for two days, which was noted to have possibly been due to emotions as she was upset regarding her brother, car, and upcoming PCS (permanent change of station).  The records include a list of "Temporary (Minor) Problems" where stress and anxiety were noted on one date in April 1989.  Also in April 1989, the Veteran was referred to psychiatry.  It was noted that she had an inability to cope with the sarcasm and indifference towards her.  Anxiety levels were raised in prior visits and, at such time, she was tearful and drained.  The provisional diagnosis was adjustment difficulty with anxiety and depression.  Following a consultation, the Chief of Mental Health Clinical Services (MHCS) ultimately provided a final diagnosis of occupational problem and recommended that the Veteran seek an administrative discharge.  It was observed that she had difficulty in adjustment to the Army in the United States and Germany.  A subsequent list of "Major  Problems" lists anxiety and depression with an onset date of April 1989.  In the Veteran's Chapter 13 discharge examination in September 1989, she indicated that she had depression or excessive worry.  A history of depression was noted.  However, she was psychiatrically normal on clinical evaluation and no psychiatric diagnosis was noted on the report of medical examination in September 1989. 

Post-service private treatment records include a February 2008 psychiatric evaluation from a county mental health provider, which shows a diagnosis of bipolar II disorder, posttraumatic stress disorder (PTSD), and cannabis abuse.  Importantly, during this evaluation, the Veteran reported having past suicidal thoughts and indicated that she attempted suicide at age 12 years old and again at age 15 years old.  She also reported having hypomanic episodes that began when she was a child.  The examiner noted that she underwent sexual, physical, and mental abuse as a child and an adult.  The rest of the county mental health provider's records include one progress note and a list of no-shows for appointments.  A Social Security Administration (SSA) consultative psychological examiner indicated in May 2008 that the Veteran had bipolar II disorder based on her review of the evidence received in connection with the Veteran's SSA claim.

VA treatment records include an initial psychiatric assessment in December 2008 for a chief complaint of depression for 6 months, irritability, and weight gain.  The Veteran was diagnosed with cyclothymia/dysthymia, rule out bipolar disorder.  Follow up VA treatment records continued to show treatment for the Veteran's psychiatric disorders.  

The Veteran was afforded a VA examination in January 2011 in order to clarify her diagnosis, and determine whether her current acquired psychiatric disorder was related to service.  The VA examiner opined and reasoned that the Veteran's current condition was not caused by or a result of the in-service complaints or the same as the diagnosis in service or a progression of the diagnosis in service.  In this regard, he found that there was no objective medical evidence to support such as relationship in that the diagnosis generated by the Chief of MHCS during service was Occupational Problem and there is no evidence of an Axis I diagnosis of anxiety, depression, or bipolar II disorder.  The examiner further found that there was no objective medical evidence of a chronic condition that developed within close proximity to her discharge of a mental disorder.  Rather, he determined, it was more likely that, with her history of family psychiatric disorder and her reported history of childhood emotional and sexual abuse, her disorder is unrelated to the service and would have manifested itself despite her service experience.

Lay statements dated in March 2011 from the Veteran's mom, brother and ex-husband all indicated that they began noticing that the Veteran was depressed and exhibited other psychiatric symptoms while she was stationed in Germany during active service. 

In the prior August 2013 decision, based, in part, on the January 2011 VA psychiatric examination, the Board denied service connection for an acquired psychiatric disorder.  In its Memorandum Decision, the Court determined that the Board failed to provide an adequate statement of reasons or bases for finding that service connection was not warranted based on the January 2011 VA examiner's opinion.  In this regard, the Court found that the examiner only addressed whether the "onset" of the Veteran's disability was caused by her occupational difficulties in service, but failed to render an opinion on the "effect" the Veteran's in-service occupational difficulties had on the severity of her current bipolar disorder.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Here, it appears that the Court is indicating that an opinion is necessary to determine whether a preexisting psychiatric disorder was aggravated during active service.  In this regard, the Veteran's entrance examination dated in February 1987 shows that she was evaluated as psychiatrically normal.  Thus, the Veteran is presumed to have been in sound condition with respect to any psychiatric disorders upon entrance into service.  See 38 U.S.C.A. § 1111.  However, as discussed above, there is medical evidence that indicates that the Veteran's psychiatric disorder may have preexisted service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A.  § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Thus, in light of the Court's Memorandum Decision, the Board finds that this matter should be returned to the AOJ to afford the Veteran another VA examination to determine whether she currently suffers from an acquired psychiatric disorder related to her active service, to include whether there is clear and unmistakable evidence that the Veteran had a pre-existing psychiatric disorder, and whether there is clear and unmistakable evidence that it was not aggravated in service.  

As a final matter, in light of the need to remand, current VA treatment records dated from April 2012 to the present should be associated with the record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain additional VA treatment records dated from April 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
    
2.  After all records and/or responses received from each contacted entity have been associated with record, schedule the Veteran for a VA mental disorder examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder.  It is imperative that the paper and electronic claims files as well as a copy of this Remand be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  

(A)  The examiner should clearly identify all psychiatric disorders found to be present.  

(B)  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to the following for each diagnosed psychiatric disorder:

Is there clear and unmistakable evidence that the disorder pre-existed service? 

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that the disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service.  

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  The examiner should provide a detailed rationale for every opinion provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

